Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 1 of 19 PageID: 1




Karl Geercken
Christopher J. Borchert
ALSTON & BIRD LLP
90 Park Avenue
New York, New York 10016
(212) 210-9400
Karl.Geercken@alston.com
Christopher.Borchert@alston.com

Attorneys for Plaintiff IFMK Realty II, LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 IFMK REALTY II, LLC, a Nevada Limited
 Liability Company,                                    Civil Action No.

                       Plaintiff,
                                                       COMPLAINT AND JURY DEMAND
                       v.

 ATLANTIC PROPERTY DEVELOPMENT, LLC,                   Document Filed Electronically
 a New Jersey Limited Liability Company;
 FRANCIS M. FERRARI, an individual; FELIX
 NIHAMIN, an individual; and JOHN DOES 1-10,

                       Defendants.


       Plaintiff IFMK Realty II, LLC (“IFMK”), by and through its attorneys, Alston & Bird LLP,

for its Complaint against Defendants Atlantic Property Development, LLC (“Atlantic”), Francis

M. Ferrari (“Ferrari”), and Felix Nihamin (“Nihamin”) (collectively, “Defendants”), alleges as

follows:

                                           PARTIES

       1.     IFMK is a Nevada limited liability company with a principal place of business

located at 9101 Alta Drive, Suite 1801, Las Vegas, Nevada 89145.

       2.     Atlantic is a New Jersey limited liability company with a principal place of business

located at 116 Village Boulevard, Suite 22, Princeton, New Jersey 08540.

                                                1
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 2 of 19 PageID: 2




         3.    Ferrari is the Chief Executive Officer of Atlantic and an individual with an address

located at 1671 Keely Lane, Sarasota, Florida 34232.

         4.    Nihamin is the General Counsel and Director of Business Development of Atlantic

and an individual with an address located at 707 Cinnamon Lane, Franklin Lakes, New Jersey

07471.

         5.    Defendants John Does 1-10 are individuals and/or entities, including officers,

directors, agents, and/or employees of the Defendants, whom IFMK believes may have engaged

in the activities discussed herein and about which more detail may become available to IFMK

through additional investigation and discovery. IFMK expressly reserves the right to add specific

individuals and entities as Defendants to this action.

                                 JURISDICTION AND VENUE

         6.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1332(a) because the action is between citizens of different States and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

         7.    This Court has personal jurisdiction over Atlantic because it is a limited liability

company registered to do business in New Jersey and has purposely availed itself of the rights and

benefits of New Jersey law be engaging in systematic and continuous contacts with the State of

New Jersey. This Court also has personal jurisdiction over Atlantic because its activities in this

State gave rise to the claims alleged herein.

         8.    This Court has personal jurisdiction over Ferrari because he has purposely availed

himself of the rights and benefits of New Jersey law by engaging in systematic and continuous

contacts with the State of New Jersey. This Court also has personal jurisdiction over Ferrari

because his activities in this State gave rise to the claims alleged herein.



                                                  2
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 3 of 19 PageID: 3




        9.      This Court has personal jurisdiction over Nihamin because he is a resident of New

Jersey and has purposely availed himself of the rights and benefits of New Jersey law by engaging

in systematic and continuous contacts with the State of New Jersey. This Court also has personal

jurisdiction over Nihamin because his activities in this State gave rise to the claims alleged herein.

        10.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claims alleged herein occurred in

this Judicial District.

                                  FACTUAL ALLEGATIONS

Atlantic Seeks to Recruit IFMK for Potential Business Opportunities

        11.     On or around September 15, 2016, Nihamin, on behalf of Atlantic, met in person

with IFMK’s representative, Alexander Karshenboym (“Karshenboym”), to recruit IFMK for

potential business ventures with Atlantic. In particular, Atlantic sought to partner with IFMK to

acquire and develop real property in southern New Jersey.

        12.     In connection with Atlantic’s efforts to recruit IFMK for potential business

ventures, Nihamin sent Karshenboym marketing materials for Atlantic (the “Marketing

Materials”).

        13.     The Marketing Materials stated that “Atlantic Property Development focuses on

developing, optimizing, and rehabilitating distressed properties on the New Jersey Shore destroyed

by Hurricane Sandy. Atlantic rebuilds these properties in a cost effective and timely manner by

utilizing modular construction to maximize the return on investment.”

        14.     The Marketing Materials included a description of Atlantic’s “Team” and identified

Nihamin as Atlantic’s General Counsel and Director of Business Development. The Marketing




                                                  3
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 4 of 19 PageID: 4




Materials also noted that “Nihamin brings more than 20 years of specialized real estate and legal

experience to Atlantic Property Development.”

        15.        The Marketing Materials provided that the “management team at Atlantic Property

Development has over 70 years of combined real estate experience in construction, development

and management.” The Marketing Materials further provided that Atlantic has “built over 200

ground-up construction units for residential use in moderately priced areas as well as high net

worth areas such as Southampton, NY.”

        16.        The Marketing Materials made repeated references to Atlantic’s investors’ capital

as being “secured by ownership in the property.” The Marketing Materials also provided that

capital is to be “allocated for purchase of land and modular construction.”

        17.        Following the September 15th in-person meeting between Nihamin and

Karshenboym, Nihamin sent Karshenboym an e-mail introducing him to Ferrari, noting that

Ferrari is “one of my partners” and “the principal of Atlantic.” Shortly thereafter, Nihamin

informed Karshenboym that Atlantic wanted to move forward with a business relationship with

IFMK.

IFMK Agrees to Form LLCs with Atlantic as Managing Member

        18.        As set forth below, from in or around November 2016 to in or around May 2018,

Atlantic and IFMK entered into operating agreements (the “Operating Agreements”) to form three

limited liability companies (the “LLCs”), each created with the purpose of acquiring, developing,

and selling real property in southern New Jersey (the “Properties”):

              a.      On November 2, 2016, IFMK and Atlantic entered into an operating agreement

                      for 313 Bayview, LLC (“Bayview”). A true and correct copy of the Bayview

                      Operating Agreement is attached hereto as Exhibit A. On December 12, 2016,



                                                   4
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 5 of 19 PageID: 5




                     Bayview acquired real property located at Lot 14 in Block 922.02 on the

                     Township of Toms River Tax Map (commonly known as 313 West Bayview

                     Drive, Toms River, New Jersey 08753);

             b.      On November 3, 2016, IFMK and Atlantic entered into an operating agreement

                     for 206 Sailfish, LLC (“Sailfish”). A true and correct copy of the Sailfish

                     Operating Agreement is attached hereto as Exhibit B. On November 8, 2016,

                     Sailfish acquired real property located at Lot 14 in Block 931.03 on the

                     Township of Toms River Tax Map (commonly known as 206 Sailfish Way,

                     Toms River, New Jersey 08754); and

             c.      On May 8, 2018, IFMK and Atlantic entered into an operating agreement for

                     331 North Bay LLC (“North Bay”). A true and correct copy of the North Bay

                     Operating Agreement is attached hereto as Exhibit C. On May 8, 2018, North

                     Bay acquired real property located at Lots 11 and 12 in Block 43.05 on the

                     Township of Brick Tax Map (commonly known as 331 North Bay Drive and

                     333 North Bay Drive, Brick, New Jersey 08724).

       19.        IFMK entered into the Operating Agreements based on certain representations from

Ferrari and Nihamin, made on behalf of Atlantic during the negotiations of the LLCs in the

timeframes set forth above. For instance, during each of those time periods, Ferrari and Nihamin

repeatedly promised and assured IFMK that they and Atlantic would use their “extensive

experience” and wherewithal to identify suitable properties for investment and development

purposes and would use their good faith efforts to manage, develop, and operate the properties

through the LLCs in the best interests of the LLCs and their members. Ferrari and Nihamin also




                                                  5
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 6 of 19 PageID: 6




made clear that Atlantic and IFMK would each contribute capital for the various business projects

pursued by the LLCs.

       20.     IFMK relied on these promises and assurances in entering into the Operating

Agreements.

       21.     Based on these representations, all the Operating Agreements designate Atlantic as

the Managing Member and IFMK as the Non-Managing Member of the LLCs.

Atlantic Fails to Make its Required Initial Capital Contributions for all the LLCs

       22.     The Operating Agreements governing the LLCs were prepared in substantial part

by Nihamin, as Atlantic’s general counsel, and are substantively identical.

       23.     Under the terms of the Operating Agreements, IFMK and Atlantic were required to

make Initial Capital Contributions, as set forth in Schedule A to the Operating Agreements,

“simultaneously with such Member’s execution of” the respective Operating Agreement. See, e.g.,

Ex. A, § 8.1 and Schedule A. Per the express terms of the Operating Agreements, this Initial

Capital Contribution was in exchange for units of the respective LLC. See, e.g., id. § 8.1 (“Each

Member shall make the Initial Capital Contribution simultaneously with such Member’s execution

of this Agreement . . . , and shall receive the number of Units of Membership Interest and Sharing

Ratio described for that Member on Schedule A.”) (emphasis added). In other words, each

Member’s Initial Capital Contribution was the consideration for its membership interest in the

LLC.

       24.     Upon executing the Bayview Operating Agreement, IFMK agreed to contribute –

and did contribute – $440,000.00 as its Initial Capital Contribution. In exchange, IFMK received

628 units, or 62.8%, of Bayview. See id., Schedule A.




                                                6
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 7 of 19 PageID: 7




       25.     IFMK understood that Atlantic would contribute $260,300.00 as its Initial Capital

Contribution in exchange for 371 units, or 37.2%, of Bayview. See id. Upon information and

belief, Atlantic failed to contribute any capital to Bayview in accordance with Ferrari’s and

Nihamin’s representations and the terms of the Bayview Operating Agreement.

       26.     Upon executing the Sailfish Operating Agreement, IFMK agreed to contribute –

and did contribute – $280,000.00 as its Initial Capital Contribution. In exchange, IFMK received

616 units, or 61.6%, of Sailfish. See Ex. B, Schedule A.

       27.     IFMK understood that Atlantic would contribute $174,600.00 as its Initial Capital

Contribution in exchange for 384 units, or 38.4%, of Sailfish. See id. Upon information and belief,

Atlantic failed to contribute any capital to Sailfish in accordance with Ferrari’s and Nihamin’s

representations and the terms of the Sailfish Operating Agreement.

       28.     Upon executing the North Bay Operating Agreement, IFMK agreed to contribute –

and did contribute – $999,999.00 as its Initial Capital Contribution. In exchange, IFMK received

538.2 units, or 53.82%, of North Bay. See Ex. C, Schedule A.

       29.     IFMK understood that Atlantic would contribute $857,500.00 as its Initial Capital

Contribution in exchange for 461.8 units, or 46.18%, of North Bay. See id. Upon information and

belief, Atlantic failed to contribute any capital to North Bay in accordance with Ferrari’s and

Nihamin’s representations and the terms of the North Bay Operating Agreement.

       30.     Atlantic’s failure to contribute its Initial Capital Contributions to any of the LLCs

means that it never acquired any units of the LLCs and never obtained a membership interest in

the LLCs. Atlantic therefore never had the authority to act on behalf of the LLCs.

       31.     As a result of Atlantic’s failure to contribute its Initial Capital Contributions to the

LLCs, the LLCs acquired the Properties using only funds contributed by IFMK.



                                                  7
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 8 of 19 PageID: 8




       32.     Atlantic’s failure to contribute any capital to any of the LLCs, along with its other

misdeeds and breaches alleged herein, evinces that it never intended to perform under the

Operating Agreements.

Atlantic Mortgages the Properties to Multiple Lenders without IFMK’s Knowledge or
Consent in Violation of the Operating Agreements

       33.     The Operating Agreements specify certain actions the Managing Member cannot

take without the “Consent of the Members after written notice from the Managing Members to the

Members requesting same.” See, e.g., Ex. A, § 6.1.

       34.     “Consent of the Members” is a defined term that means: “An affirmative vote of

the Members owning one hundred percent (100%) of the Units and memorialized in an instrument

signed by each of them.” See, e.g., id. § 1.15. Each of the Operating Agreements provides for

only two members: Atlantic and IFMK. So, any action requiring Consent of the Members

necessarily requires IFMK’s knowledge and written consent.

       35.     Among the specified actions the Managing Member cannot take without Consent

of the Members is any action involving “financing, additional financing, refinancing and/or

prepayment of any existing mortgage, including but not limited to the Purchase Money Loan

and/or any Voluntary Loan.” See, e.g., id. § 6.1(g).

       36.     Despite this express restriction, IFMK recently learned that Atlantic secured

financing purportedly on behalf of the LLCs for all the Properties, without IFMK’s knowledge or

written consent.

       37.     Specifically, IFMK learned that Atlantic secured financing purportedly on behalf

of Bayview through two separate mortgages on property owned by Bayview: (i) a mortgage with

Finance of America Commercial LLC (“Finance of America”), executed on or around March 13,

2018, in the amount of $682,500.00; and (ii) a mortgage with Mark Rekhtman (“Rekhtman”),


                                                 8
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 9 of 19 PageID: 9




executed on or around March 19, 2019, in the amount of $750,000.00. These mortgages well

exceed the combined equity in, and construction costs of, the property owned by Bayview.

        38.   IFMK also learned that Atlantic secured financing purportedly on behalf of Sailfish

through two separate mortgages on property owned by Sailfish: (i) a mortgage with Finance of

America, executed on or around May 14, 2019, in the amount of $452,000.00; and (ii) a mortgage

with Rekhtman, executed on or around May 14, 2019, in the amount of $750,000.00. These

mortgages well exceed the combined equity in, and construction costs of, the property owned by

Sailfish.

        39.   IFMK further learned that Atlantic secured financing purportedly on behalf of

North Bay through two separate mortgages on property owned by North Bay: (i) a mortgage with

Finance of America, executed on or around February 28, 2019, in the amount of $1,406,250.00;

and (ii) a mortgage with Rekhtman, executed on or around March 19, 2019, in the amount of

$750,000.00 (collectively with the mortgages identified above, the “Fraudulent Loans”). These

mortgages well exceed the combined equity in, and construction costs of, the property owned by

North Bay.

        40.   Upon information and belief, Ferrari and Nihamin signed personal guaranties in

connection with some or all of the Fraudulent Loans.

        41.   At no point did Atlantic, Ferrari, or Nihamin ever seek consent from IFMK to

obtain the Fraudulent Loans. In fact, at no point did Atlantic, Ferrari, or Nihamin even inform

IFMK about the Fraudulent Loans or the corresponding encumbrances on the Properties.

        42.   When IFMK learned about the Fraudulent Loans, it tried to contact Ferrari. Despite

multiple attempts through phone, email, and written correspondence, IFMK has been unable to

reach Ferrari or obtain information from Ferrari about the LLCs.



                                               9
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 10 of 19 PageID: 10




        43.     In fact, on May 6, 2020, IFMK sent a letter to Ferrari as CEO of Atlantic Property,

in which IFMK invoked the dispute resolution provisions of the Operating Agreements in an

attempt to engage in a dialogue about resolving the matters addressed in this pleading. Neither

Atlantic Property nor Ferrari responded to the letter.

        44.     Upon information and belief, Ferrari is intentionally avoiding any contact with

IFMK.

IFMK Learns Atlantic Likely Used Fraudulent Documents to Secure the Fraudulent Loans

        45.     On May 15, 2020, IFMK’s undersigned counsel corresponded via telephone with

Finance of America in an attempt to obtain documents concerning those loans. Undersigned

counsel represented to Finance of America that IFMK holds a majority interest in Bayview,

Sailfish, and North Bay. A representative from Finance of America responded that Ferrari

obtained the loans, stated that Finance of America had a “different view of what ownership is,”

and asked for documents supporting IFMK’s position that it holds a majority interest in the

borrowers. Later that day, undersigned counsel provided Finance of America with the Bayview,

Sailfish, and North Bay Operating Agreements.

        46.     On June 1, 2020, Finance of America emailed undersigned counsel and stated: “Per

our counsel’s direction, we are unable to further communicate with you as an authorized party to

these loans.”

        47.     Upon information and belief, Ferrari, on behalf of Atlantic, secured financing from

Finance of America through fraudulent documentation and/or documentation that did not mention

the need for IMFK’s prior written consent to the financing and did not accurately represent the

ownership of the membership interests in Bayview, Sailfish, or North Bay.




                                                 10
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 11 of 19 PageID: 11




IFMK Learns Atlantic Purportedly Pledged 100% of the Membership Interests in the LLCs
to Obtain Financing for Other Projects

          48.   On June 4, 2020, IFMK learned about a lawsuit filed against Ferrari, Atlantic,

Bayview, Sailfish, and North Bay, among other defendants, in the Superior Court of New Jersey,

Ocean County, Chancery Division, captioned Alan Kapson, et al. v. Francis Ferrari, Jr., et al.,

Docket No. OCN-C-000078-20 (the “Kapson Action”).

          49.   The plaintiffs in the Kapson Action are individual investors who allegedly loaned

Ferrari and/or Atlantic funds to acquire and develop additional property in southern New Jersey.

          50.   Upon information and belief, and according to the pleadings in the Kapson Action,

Ferrari misrepresented to those investors that he solely owned and managed Bayview, Sailfish,

and North Bay.

          51.   Upon information and belief, and according to the pleadings in the Kapson Action,

Ferrari purported to pledge 100% of the Membership interests in Bayview, Sailfish, and North Bay

as collateral for loans from those investors.

          52.   Upon information and belief, and according to the pleadings in the Kapson Action,

Ferrari named North Bay as an additional guarantor in connection with loans from those investors.

          53.   Ferrari and Atlantic took these actions without IFMK’s knowledge or consent and

in violation of the Operating Agreements. These actions further evince that he and Atlantic never

intended to perform under the Operating Agreements.

                                        COUNT ONE
                  (Fraud / Rescission against Atlantic, Ferrari, and Nihamin)

          54.   IFMK repeats and realleges the preceding allegations as though fully set forth

herein.

          55.   On or around September 15, 2016, November 2, 2016, November 3, 2016, and May

8, 2018, Ferrari and Nihamin made certain representations about Atlantic’s intentions with respect

                                                11
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 12 of 19 PageID: 12




to potential business opportunities with IFMK. For instance, Ferrari and Nihamin repeatedly

promised and assured IFMK that they and Atlantic would use their “extensive experience” and

wherewithal to identify suitable properties for investment and development purposes and would

use their good faith efforts to manage, develop, and operate the properties through the LLCs in the

best interests of the LLCs and their members. Ferrari and Nihamin also represented that Atlantic

and IFMK would each contribute capital for those LLCs to acquire and develop real property.

        56.     At the time Ferrari and Nihamin made these promises and assurances, they and

Atlantic had no intention of fulfilling them and did not intend to try to fulfill them. Instead, Ferrari

and Nihamin, upon information and belief, made the promises and assurances to induce IFMK to

enter into the Operating Agreements because they secretly intended to use the LLCs to benefit and

enrich Atlantic and themselves by entering into unauthorized and/or self-dealing transactions

through Atlantic as the Managing Member of the LLCs and/or to ultimately obtain title to the

Properties for Atlantic.

        57.     In connection with these efforts, Nihamin, on behalf of Atlantic, took steps to

secure IFMK’s capital, knowing that those funds would be the only funds used to acquire the

Properties. For example, on May 6, 2018, Nihamin, on behalf of Atlantic, emailed Karshenboym

about acquiring property on behalf of North Bay, and included wire instructions and Nihamin’s

trust account information, directing Karshenboym to “deposit the acquisition funds tomorrow.”

Upon information and belief, Nihamin knew that Atlantic had no intention of contributing any

capital to North Bay, contrary to Ferrari’s and Nihamin’s representations and the North Bay

Operating Agreement, and knew that Atlantic would not contribute any capital to any of the LLCs.

        58.     Ferrari’s and Nihamin’s intentions never to fulfil the promises and assurances

alleged herein are evidenced by his, Nihamin’s, and Atlantic’s subsequent acts, including but not



                                                  12
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 13 of 19 PageID: 13




limited to: (i) Atlantic’s failure to contribute any capital to the LLCs; (ii) Atlantic’s surreptitious

execution of at least two mortgages on all the Properties, without IFMK’s knowledge or consent

and likely through fraudulent documentation, in violation of the Operating Agreements and for

amounts that well exceed the equity in, and construction costs of, the Properties; (iii) Ferrari’s

misrepresentations to other investors about solely owning and managing the LLCs; (iv) Ferrari’s

purported pledging of 100% of the Membership interests in the LLCs as collateral for financing

for other projects; (v) Ferrari’s naming of North Bay as an additional guarantor in connection with

other loans without IFMK’s knowledge or consent; and (vi) Ferrari’s subsequent refusal and

failure to communicate with IFMK regarding the Properties or the LLCs.

         59.   Ferrari and Nihamin intended for IFMK to rely on their promises that Atlantic

would operate the LLCs in the entities’ and Members’ best interests and consistent with Atlantic’s

obligations under the Operating Agreements.

         60.   Instead, Ferrari and Nihamin obtained IFMK’s funds, acquired the Properties with

those funds, and secured additional funds for themselves and/or Atlantic through the Fraudulent

Loans.

         61.   IFMK reasonably relied on Ferrari’s and Nihamin’s promises upon entering into

the Operating Agreements and contributing its Initial Capital Contributions to the LLCs, which

were the only funds used to acquire the Properties.

         62.   Ferrari’s, Nihamin’s, and Atlantic’s actions constitute both equitable and legal

fraud and caused substantial and significant harm to IFMK.

         63.   Ferrari’s, Nihamin’s, and Atlantic’s deliberate, conscious and intentional

fraudulent acts were willful, wanton, and malicious, and were done in conscious disregard of the




                                                  13
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 14 of 19 PageID: 14




best interests of the LLCs and IFMK in order to obtain an improper personal benefit. IFMK is

therefore also entitled to an award of punitive damages.

          64.        As a result of Ferrari’s and Atlantic’s fraud:

                a.      the Properties should now be deemed to be held in constructive trust for the

                        benefit of IFMK;

                b.      the Operating Agreements should be rescinded;

                c.      title to the Properties should be transferred to IFMK as the real party-in-interest;

                        and

                d.      IFMK should be awarded damages in an amount to be determined at trial to

                        compensate it for its losses, together with pre- and post-judgment interest

                        thereon.

                                             COUNT TWO
                          (Breach of the Operating Agreement against Atlantic)

          65.        IFMK repeats and realleges the preceding allegations as though fully set forth

herein.

          66.        To the extent the Operating Agreements are not found to be null and void by virtue

of Atlantic’s, Ferrari’s, or Nihamin’s fraud and/or failure of consideration, Atlantic breached

multiple provisions of the Operating Agreements, resulting in damage to IFMK.

          67.        Atlantic breached the Operating Agreements by failing to contribute its required

Initial Capital Contributions. Section 8.1 of the Operating Agreements provides: “Each Member

shall make the Initial Capital Contribution simultaneously with such Member’s execution of this

Agreement, except as otherwise indicated on Schedule A . . .” (emphasis added). See, e.g., Ex. A,

§ 8.1. No Schedule A indicates otherwise.




                                                       14
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 15 of 19 PageID: 15




        68.        To date, Atlantic has failed to make any of its required Initial Capital Contributions

pursuant to the Operating Agreements.

        69.        As a result, IFMK assumed the entirety of the financial risk associated with the

LLCs.

        70.        Atlantic also breached § 6.1(g) of the Operating Agreements by obtaining the

Fraudulent Loans and encumbering the Properties without IFMK’s knowledge and written

consent. In addition, Atlantic breached § 6.1(f) of the Operating Agreements by engaging sales

brokers to sell the Properties without first obtaining IFMK’s written consent.

        71.        Atlantic’s actions in obtaining the Fraudulent Loans and encumbering the

Properties have exposed the LLCs to a loss of the Properties and IFMK to a loss of its entire

investment.

        72.        Although IFMK has attempted to contact Ferrari to obtain information from

Atlantic about the LLCs, IFMK has received no response and none of the requested information.

        73.        Due to Atlantic’s breaches of contract, misfeasance, fraud, breach of fiduciary duty

and other misconduct:

              a.      Atlantic should be removed as a Member of the LLCs; and

              b.      IFMK has suffered, and will continue to suffer, damages, as a result of which it

                      is entitled to recover those damages in an amount to be determined at trial to

                      compensate it for its losses together with pre- and post-judgment interest

                      thereon.




                                                    15
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 16 of 19 PageID: 16




                                       COUNT THREE
                          (Breach of Fiduciary Duty against Atlantic)

          74.   IFMK repeats and realleges the preceding allegations as though fully set forth

herein.

          75.   To the extent the Operating Agreements are not found to be null and void by virtue

of Atlantic’s, Ferrari’s, or Nihamin’s fraud and/or failure of consideration, Atlantic breached its

fiduciary duty to IFMK.

          76.   Under the New Jersey Revised Uniform Limited Liability Company Act, in a

member-managed LLC, each member owes each other member a duty of care. N.J.S.A. 42:2C-

39(a)-(c). Atlantic thus owed IFMK a fiduciary duty of care.

          77.   Atlantic breached its fiduciary duty to IFMK by, among other things, failing to

contribute its required Initial Capital Contributions, obtaining the Fraudulent Loans, encumbering

the Properties without IFMK’s knowledge or consent, and completely abandoning its duties as the

Managing Member of the LLCs.

          78.   Atlantic’s breach of fiduciary duty has injured IFMK, as IFMK has been forced to

take action to protect the LLCs and Properties. Among other things, IFMK has expended

substantial resources uncovering Atlantic’s wrongdoing and seeking to remedy the harm done to

the LLCs. For instance, IFMK has been forced to obtain additional insurance policies for the

Properties due to Atlantic’s complete abandonment of its responsibilities as Managing Member of

the LLCs.

          79.   Although IFMK has attempted to contact Ferrari to obtain information from

Atlantic about the LLCs, IFMK has received no response and no such information.

          80.   The deliberate, conscious and intentional acts of Atlantic were willful, wanton, and

malicious, and were done in conscious disregard of the best interests of the LLCs and IFMK and


                                                 16
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 17 of 19 PageID: 17




in order to obtain an improper personal benefit. IFMK is therefore also entitled to an award of

punitive damages.

          81.        Due to Atlantic’s breach of fiduciary duty, fraud, breaches of contract and other

misconduct:

                a.      Atlantic should be removed as a Member of the LLCs; and

                b.      IFMK has suffered, and will continue to suffer, damages, as a result of which it

                        is entitled to recover those damages in an amount to be determined at trial to

                        compensate it for its losses together with pre- and post-judgment interest

                        thereon.

                                            COUNT FOUR
                                    (Attorneys’ Fees against Atlantic)

          82.        IFMK repeats and realleges the preceding allegations as though fully set forth

herein.

          83.        Section 13.12 of the Operating Agreements provides: “In any arbitration or action

to interpret or enforce this Agreement, the prevailing party shall be entitled to recover its

reasonable attorneys’ fees and costs.” See, e.g., Ex. A, § 13.12.

          84.        IFMK is entitled to its reasonable attorneys’ fees and costs associated with this

action, pursuant to § 13.12 of the Operating Agreements and applicable law.

                                             JURY DEMAND

          IFMK demands a trial by jury of all issues so triable.




                                                     17
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 18 of 19 PageID: 18




                                   PRAYER FOR RELIEF

       WHEREFORE, IFMK respectfully requests that this Court:

          a.     Enter judgment in favor of IFMK and against Defendants Atlantic Property

                 Development, LLC, Francis M. Ferrari, and Felix Nihamin;

          b.     Impose a constructive trust with respect to the interests held by Atlantic, Ferrari,

                 and Nihamin, either directly or indirectly, in the LLCs;

          c.     Rescind and declare null and void the Operating Agreements;

          d.     Transfer title to the Properties to IFMK as the real party-in-interest by virtue of

                 its payment of the sums used to acquire the Properties and its status as the only

                 Member of the LLCs;

          e.     Award IFMK damages in a precise amount to be determined at trial;

          f.     Award IFMK its attorneys’ fees and costs incurred in connection with this

                 action; and

          g.     Award such other and further relief as the Court deems just and appropriate.



Dated: June 8, 2020                          By:    /s/ Karl Geercken
                                                    Karl Geercken
                                                    Christopher J. Borchert
                                                    ALSTON & BIRD LLP
                                                    90 Park Avenue
                                                    New York, New York 10016
                                                    (212) 210-9400
                                                    Karl.Geercken@alston.com
                                                    Christopher.Borchert@alston.com

                                                    Attorneys for Plaintiff IFMK Realty II, LLC




                                               18
Case 3:20-cv-06989-MAS-DEA Document 1 Filed 06/08/20 Page 19 of 19 PageID: 19




                      CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       Pursuant to Local Civil Rule 11.1, I hereby certify that the matter in controversy is related

in part to an action pending in the Superior Court of New Jersey, Ocean County, Chancery

Division, captioned Alan Kapson, et al. v. Francis Ferrari, Jr., et al., Docket No. OCN-C-000078-

20. The plaintiffs in that action are Alan Kapson; Michele Kapson; Ronald Glazer; Robert Packer;

and Dr. Paul Bernstein. The defendants in that action are Francis Ferrari, Jr.; Atlantic Property

Development, LLC; Crowne Acquisitions, LLC; 111 Georgian Drive, LLC; 107 Kingfisher, LLC;

113 Kingfisher, LLC; 115 Kingfisher, LLC; 206 Sailfish, LLC; 214 Ocean Bay, LLC; 313

Bayview, LLC; 331 North Bay, LLC; Finance of America Commercial, LLC; Mark Rekhtman;

All State Realty, LLC; Chris Rogovich; and Steven Rogovich.

       I hereby certify that the matter in controversy is not the subject of any other action pending

in any court, arbitration, or administrative proceeding. I certify under penalty of perjury that the

foregoing is true and correct.



Dated: June 8, 2020                           By:     /s/ Karl Geercken
                                                      Karl Geercken




                                                19
